Citation Nr: 0811859	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-10 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly pension by reason of regular 
aid and attendance or by reason of being housebound.




WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2005 rating 
decision, by the Los Angeles, California, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
special monthly pension by reason of regular aid and 
attendance or by reason of being housebound.  The veteran 
perfected a timely appeal to that decision.  

On January 17, 2008, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge, sitting at the RO.  A transcript of that hearing is of 
record.  At that time, the veteran submitted additional 
evidence directly to the Board along with an oral waiver of 
consideration of that evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (2007); see also the hearing transcript, page 8.  


FINDING OF FACT

The veteran requires a wheelchair or crutches in order to 
travel, and generally requires assistance with bathing and 
dressing; in essence, he requires the daily aid and 
assistance of another person on a regular basis to protect 
himself from hazards or dangers incident to his daily 
environment.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of need for regular aid and attendance of another 
person have been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

In this case, VA satisfied its duty to notify by means of a 
letter dated in December 2004 from the RO to the veteran 
which was issued prior to the RO decision in February 2005.  
That letter informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
March 2006 SOC provided the veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification predated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Despite initial inadequate notice provided to the 
veteran on the disability rating or effective date elements 
of his claim, the Board notes that the veteran has not been 
prejudiced.  He has been given a VA examination, and he has 
submitted outpatient treatment records.  His actions 
demonstrated that he had actual knowledge of the type of 
evidence needed.  Moreover, the Board has rendered a 
favorable outcome below.  Thus, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to special monthly 
pension, given that the veteran has offered testimony at a 
hearing before the Board, given that he has been provided all 
the criteria necessary for establishing special monthly 
pension, and considering that the veteran is represented by a 
highly qualified veterans service organization, we find that 
any notice deficiencies are moot.  See Conway v. Principi, 
353 F.3d 1369, 1374 (2004), hold that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The veteran's claim for special monthly pension (VA Form 21-
4138) was received in November 2004.  Submitted in support of 
the veteran's claim were VA progress notes dated from May 
2004 to August 2004.  These records show that the veteran 
received treatment for chronic low back pain.  During a 
clinical visit in May 2004, it was noted that the veteran had 
a history of pain in the left lower hips radiating down 
toward the left foot; he stated that he left as if his left 
hip was discoordinated.  Examination revealed pain in the 
left sacroiliac joint; he also bruised the area to the left 
sacroiliac joint with pain along L5 strong.  He also had 
lesion on the right upper arm.  The assessment was low back 
pain, and right arm lesion-suspicious for cancer.  The 
veteran was seen for physical therapy evaluation on May 28, 
2004; at that time, he complained of low back pain and left 
lower extremity pain with standing and ambulation.  He was 
referred to physical therapy for wooden cane.  The veteran 
was fitted for and issued superquad SPC cane.  The veteran 
was able to demonstrate fair balance and follow ambulation 
with SPC instructions well.  During a clinical visit in 
August 2004, the veteran described the intensity of his back 
pain a 9 out of 10; he also reported tingling and numbness 
from the medial foot to medial side of the left leg with 
walking.  It was noted that he can only go 20 feet of walking 
before his leg becomes numb; no urine or bowel incontinence 
was noted.  The veteran described a burning and stabbing pain 
with walking.  The assessment was chronic low back pain 
secondary to spinal stenosis, bulging disc, and degenerative 
joint disease; the pain was not at optimal control.  

Also submitted in support of the veteran's claim was the 
report of an orthopedic consultation performed for Social 
Services in July 2004.  It was reported that the veteran last 
worked in 1993 as a housecleaner.  It was noted that the 
veteran was seen for evaluation of back pain, hip pain and 
right hand dysfunction.  The veteran indicated that he was 
diagnosed with spondylolisthesis and severe back pain in 
service in 1969; over the years, the back pain was treated 
with medication.  He stated that the back pain has become 
severe.  The veteran also reported that, over the years, he 
also noticed the pain shooting down to his left lower 
extremity.  He also reported left leg weakness, which 
occasionally causes him to fall to his left knee.  The 
veteran also reported that, a long time ago, he sustained a 
right hand laceration secondary to a broken beer bottle in 
1975.  He stated that this injury was never treated properly; 
and, since then, he has been unable to bend his right thumb.  

Following an evaluation, the examiner noted that the 
veteran's complaints of back pain, hip pain and hand 
dysfunction correlates to the objective findings.  It was the 
examiner's opinion, from an orthopedic standpoint, that the 
veteran was able to push, pull, lift and carry 10 pounds 
occasionally and frequently; he stated that bending, 
kneeling, stooping, crawling, and crouching can be done only 
occasionally.  The examiner stated that there were no 
restrictions on the right upper extremity because of the 
laceration.  He noted that the veteran will be able to do 
fine and gross manipulative movements on an occasional basis 
until the APL tendon reconstruction.  Walking and standing 
can be done two hours a day with normal breaks.  The examiner 
indicated that the veteran would benefit from the use of a 
cane for prolonged ambulation, step-off, and walking on 
uneven terrain for balance and support.  Sitting was not 
restricted.  

In a statement in support of claim, dated in January 2005, 
the veteran indicated that he was experiencing severe pain 
continuously in his left hip.  The veteran stated that his 
coordination was no longer "in sync," resulting from the 
loss of feeling in his left leg; he indicated that he has 
fallen on numerous occasions.  The veteran reported urinary 
incontinence at night.  The veteran noted that his right hand 
doesn't hold his fork or spoon as he used to in the past.  
The veteran reported being on daily medication.  The veteran 
indicated that he has had to as his friend help him with 
daily chores.  

A VA Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance was conducted in January 2005.  It 
was noted that the veteran arrived unaccompanied to the place 
of the examination.  The veteran indicated that he continued 
to have chronic lower right sided back pain; he noted that 
the pain was worse with movement and improved with resting.  
It was noted that the veteran walked with a limp.  The 
examiner observed that the veteran was well-developed, well-
nourished and he leaned to the right side while sitting down 
secondary to pain with sitting straight.  Range of motion was 
decreased in all extremities; strength in the upper 
extremities was 4+/5.  Strength in the right lower extremity 
was 3-/5, and 3+/5 in the left lower extremity.  It was noted 
that the veteran had trouble holding small items with his 
right hand, such as spoons or a glass to feed himself.  It 
was also reported that the veteran had problems with urine 
incontinence 2 times per day secondary to loss of bladder 
control.  The examiner also noted that the veteran had 
decreased range of motion of turning his back and trunk from 
left to right secondary to pain.  The examiner stated that 
the veteran was able to dress himself unassisted.  He stated 
that the veteran was unable to bathe or feed himself 
unassisted.  The examiner also noted that the veteran was 
able to walk without the assistance of another person for a 
distance less than one block.  He further noted that the 
veteran was able to leave his house and travel without 
assistance.  And, he was deemed capable to protecting himself 
from the hazards and dangers in his daily environment.  The 
pertinent diagnoses were chronic lower back pain and nicotine 
dependence.  

The veteran was afforded another Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance was 
conducted in November 2007.  At that time, it was noted that 
the veteran arrived by car; he was accompanied by a friend.  
The veteran complained of chronic lower back pain.  It was 
observed that the veteran was in a wheelchair.  The examiner 
noted that the veteran was sitting in a wheelchair with 
slight kyphosis.  The examiner noted that he was able to have 
and feed himself; he was able to grip.  The examiner noted 
that the veteran needed assistance in bathing and dressing 
himself.  The veteran reported that the veteran had problem 
with balance, weakness, and numbness in the left leg; as a 
result, he ambulates with a wheelchair.  The examiner noted 
that the veteran had slight kyphosis, and he sat stooped over 
in the wheelchair.  It was reported that the veteran had 
bowel and bladder incontinence due to an inability to get to 
the bathroom on time.  The veteran indicated that he spends 
most of the day in bed.  He stated that he has to have his 
friend help him bathe and dress daily; his friend also fixes 
his meals, drives him to his appointments and takes care of 
his daily activities.  The examiner noted that the veteran 
was unable to walk without the assistance of another person.  
The veteran indicated that he only leaves his home to go to 
doctor's appointments, go to church and go to the bank; he 
stated that his friend grocery shops for him.  The examiner 
explained that the veteran had weakness in all four 
extremities; he uses a wheelchair to ambulate.  The diagnosis 
was chronic lower back pain, secondary to degeneration of the 
lumbosacral spine and leg weakness.  

At his personal hearing in January 2008, the veteran 
testified that his doctor has told him that he needs 
professional help on a daily basis; the veteran stated that 
he has imposed on his friends for too long.  The veteran 
indicated that he was currently using a wheelchair because he 
has difficulty walking due to problems with his spine and 
hip.  The veteran related that the pain in his back is so 
severe that he loses his balance.  The veteran indicated that 
his doctor has prescribed morphine for his spine, but that 
medication has messed up his stomach.  The veteran testified 
that he lives in a motor home, and he stays inside 90 percent 
of the time; he stated that he calls on his friends to bring 
him places.  The veteran indicated that he also has problems 
with his hands and he has difficulty gripping.  The veteran 
explained that, when he tries to use his crutches, he loses 
his grip on the handles and he occasionally falls.  The 
veteran indicated that he can't bathe himself, and he has to 
depend on his friends to help him get dressed.  




III.  Legal Analysis.

The veteran was granted permanent and total non-service 
connected pension benefits by a rating decision dated in 
November 2004.  Presently he is seeking entitlement to 
additional allowance for special monthly pension benefits 
based on the need for regular aid and attendance, or due to 
housebound status.  

For pension purposes, a person shall be considered to be in 
need of regular aid and assistance if such person (1) is a 
patient in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), 
(c).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment. 
"Bedridden," i.e., the veteran is actually required to remain 
in bed, will be a proper basis for the determination.  38 
C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  Id.

If the veteran does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling, and in addition has either 
additional disability or disabilities independently ratable 
at 60 percent or more or is permanently housebound by reason 
of a disability or disabilities.  38 U.S.C.A. § 1521(e); 38 
C.F.R. § 3.351(d).  A veteran is "permanently housebound" 
when he is substantially confined to his house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to permanent disability or disabilities.  38 U.S.C.A. 
§ 1502(c); 38 C.F.R. § 3.351(d) (2).  

Review of the claims folder reveals that the veteran 
currently has the following nonservice-connected 
disabilities: spondylolisthesis, spinal stenosis with 
degenerative changes L1-L5, Lumbar spine, rated as 40 percent 
disabling; tendon laceration, right thumb, rated as 20 
percent disabling; osteoarthritis, left hip, rated as 20 
percent disabling; and disability associated with asbestos 
exposure, rated as 0 percent disabling.  The combined 
nonservice-connected disability rating is 60 percent.  

Recent medical evidence shows that several of the veteran's 
nonservice-connected disorders may be more severe than cited 
above.  In any event, for reasons noted below, the Board will 
not be required to evaluate each disorder separately.  

Initially, the veteran does not have a single permanent 
disability rated 100 percent disabling at this time.  The 
Board has also reviewed the veteran's nonservice-connected 
disorders and finds that there is no clear basis at this time 
to increase to 100 percent any of the veteran's disorders.  
Thus, it is apparent that the basic requirements for special 
monthly pension on the account of being housebound have not 
been met.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  

The Board now turns to the issue of whether the veteran is 
entitled to special monthly pension based on aid and 
attendance.  A review of recent VA outpatient records from 
2004 and VA Aid and Attendance examinations in the claims 
folder reveals that the veteran is not blind, or nearly 
blind, and is not institutionalized in a nursing home on 
account of physical or mental incapacity.  38 C.F.R. 
§ 3.351(c).  

However, based upon a review of the entire record, including 
the aforementioned evidence, the Board finds that the 
evidence establishes that the veteran has physical incapacity 
that requires assistance on a regular basis to protect 
himself from hazards or dangers incident to his daily 
environment.  It is clear from the medical evidence and his 
testimony that he has been at excessive risk of falls due to 
problems with his back and weakness in his lower extremities.  
Significantly, VA Aid and Attendance examinations dated in 
January 2005 and November 2007, taken as a whole, demonstrate 
that the veteran requires a wheelchair or crutches in order 
to travel, and generally requires assistance with dressing 
and bathing.  The veteran indicates that his friend is 
currently his primary caretaker; and, he has not worked since 
1993 largely due to his low back disorder.  The veteran 
spends most of his day at home in bed.  Most significantly, 
both VA Aid and Attendance examinations concluded that the 
veteran required assistance for several of the activities of 
daily living.  The examiners interpreted the veteran's low 
back pain, difficulty with balance, with weakness and 
numbness in the lower extremities as significant impairments 
to independent daily living.  Overall, the VA Aid and 
Attendance examinations reflect the necessity of the regular 
aid and attendance of another person.  

Although the veteran does not appear to require assistance 
with shaving, eating, or handling monetary benefits, the 
Board finds that the facts demonstrate the need for regular 
aid and attendance due to his disabilities for the 
performance of certain daily activities.  See generally Turco 
v. Brown, 9 Vet. App. 222 (1996) (eligibility for special 
monthly compensation by reason of regular need for aid and 
attendance requires that at least one of the factors set 
forth in VA regulation is met).  Therefore, the Board finds 
that the veteran is in need of aid and attendance of another 
person to protect himself from hazards or dangers incident to 
his daily environment.  Accordingly, entitlement to special 
monthly pension is warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Special monthly pension on account of being in need of the 
aid and attendance of another person is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


